                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Susie Bigger
                          Plaintiff,
v.                                              Case No.: 1:17−cv−07753
                                                Honorable Harry D. Leinenweber
Facebook, Inc.
                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable Harry D. Leinenweber: Ruling on motion
hearing held. Motion hearing held. Defendant's motion to stay and certify interlocutory
appeal [68] is granted. The case is stayed until the interlocutory appeal is complete. By
agreement of the parties, the FLSA statute of limitation is tolled pending the outcome of
the interlocutory appeal. The prior version of Defendant's motion [65] is denied as moot.
Chamber of Commerce's motion to file amicus brief [72] is denied as moot. Presentment
of motion [72] on 4/10/19 is stricken. Status hearing set for 8/28/2019 at 9:00 AM. Mailed
notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
